Citation Nr: 1521515	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to an evaluation in excess of 10 percent for asthma with allergies.

7.  Entitlement to an evaluation in excess of 10 percent for residual painful scar status post inguinal hernia repair.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, regardless of the determination reached by the RO in February 2012 with respect to whether new and material evidence has been received to reopen a claim for service connection for a back disability, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran filed a separate claim for entitlement to a total disability rating based on individual unemployability (TDIU) in April 2011.  In documentation accompanying a February 2012 rating decision, the RO noted that, in light of the increased rating claims that were on appeal, the issue of entitlement to a TDIU would be addressed further when the appealed issues were addressed.  It does not appear that the Veteran's claim for a TDIU has been further addressed to date.  However, as both of the Veteran's service-connected disabilities are before the Board for adjudication of increased rating claims, the issue is within the Board's appellate jurisdiction and has been included on the title page pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to increased ratings for asthma with allergies and a residual painful scar status post inguinal hernia repair, of entitlement to service connection for a back disability, left and right ankle conditions, left and right knee conditions, and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied the Veteran's claim for service connection for a back disability; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the September 1996 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a back disability was initially denied by way of a September 1996 rating decision.  He was provided notice of the decision in October 1996.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the September 1996 rating decision consisted of the Veteran's service treatment records.  The RO indicated it was denying the Veteran's claim because it found no documentation of a back injury or disease in service, and because back pain alone did not constitute a disability.

Evidence added to the record since the September 1996 rating decision includes VA treatment records, private treatment records, and a VA examination and opinion.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, the presence of a medically diagnosed back disability.  Accordingly, the claim for service connection for a back disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision, below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining issues on appeal.

First, regarding the Veteran's increased rating claims, the Board finds that additional VA treatment records are needed.  Although a medical record dated May 2013 has been associated with the Veteran's electronic claims file, that document only contains the Veteran's April 2013 VA respiratory and hernia examinations conducted in connection with his increased rating claims.  The 2013 VA examination reports indicate the examiner reviewed treatment records dated through March 2013, but the most recent VA treatment records associated with the Veteran's claims file are dated August 2012.  Accordingly, remand is necessary so that more recent VA treatment records may be obtained.

Regarding the Veteran's claim for service connection for a back disability, the Board finds that an addendum medical opinion is necessary.  The Veteran was afforded a VA back examination in August 2011.  At that time, he indicated he started experiencing low back pain after falling off of a truck in service.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine based on a 2010 CT scan, but found that it was less likely than not related to service, as the Veteran's current complaint was thoracic spine pain, rather than lower back pain, and there was no evidence of thoracic spine pain in service.  The examiner also noted that the Veteran's recent VA treatment records showed no complaints of or treatment for back pain.  However, subsequent VA treatment records have documented complaints of severe low back pain.  Accordingly, the Board finds that remand for an opinion that addresses whether the Veteran's current degenerative disc disease of the lumbar spine and complaints of low back pain are related to the low back pain he experienced in service is necessary.

Finally, regarding the Veteran's claims for service connection for left and right knee and ankle disabilities, the Board notes that the Veteran has, at least in part, asserted that those conditions are secondary to a low back disability.  Accordingly, those matters are inextricably intertwined with the claim for service connection for a low back disability and must be deferred pending resolution of that claim.  Similarly, the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's increased rating claims.  Thus, that issue must also be remanded to the AOJ, and further development regarding the TDIU claim should be undertaken, following development of the increased rating claims, to determine whether the Veteran is unemployable based on his service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain ongoing relevant VA treatment records dated from August 2012 to the present.

2.  After the above has been completed to the extent possible, return the claims file to the examiner who conducted the August 2011 VA back examination, if available.  The claims file and electronic records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to a reviewer of similar or greater qualifications.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

Following review of the claims file, the reviewer should provide an opinion as to whether the Veteran's currently diagnosed low back disability and complaints of low back pain are at least as likely as not (50 percent probability or greater) related to his military service (March 1993 to August 1996), to include his report, during the August 2011 VA examination, of falling from a truck, his December 1993 diagnosis of mechanical low back pain, and his statement, on his July 1996 medical history report, that he experienced recurrent back pain.

A rationale for all opinions expressed must be provided.  If the reviewer cannot respond without resorting to speculation, he or she must so indicate and must explain why an opinion would be speculative.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should adjudicate the claims on appeal.  If the claims remain denied, the Veteran and his agent should be furnished a SSOC and be given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


